Title: To George Washington from William Ramsay, 19 November 1781
From: Ramsay, William,Rumney, William
To: Washington, George


                  
                     Sir
                     Alexandria 19th of Novr 1781
                  
                  Amidst the honest effusions of Joy, and Sentiments of Gratitude which your presence has every where excited, permit us, the Inhabitants of Alexandria, who think ourselves peculiarly called upon, from that acquaintance with your Virtues which a long residence among us, in a private Station, had procured, to assure you That We are not less transported with the warmest feelings of gratitude & affection towards you, for the unwearied vigilance and true greatness of mind which, amidst the most trying vicissitudes of fortune, and darkest prospects of War, you have ever and invariably supported.
                  When we call to mind your departure from among us, and compare that time, so fraught with evil, with the present auspicious moment, We find it difficult to restrain our feelings within the bounds of Manly decency; Nor can we forbear being impressed with the highest veneration & respect for your Character, when, consulting the records of History,  learn how seldom it has been the lot of freedom to be blessed with a Defender, in whose person all the Patriot Virtues have been so happily united—We feel ourselves dilated with the hope (since, in their Infancy, Societies often receive a Stamp from the Characters of their first Institutors and Gaurdians which endures for Ages) that, abashed by yr great Example, Tyranny and Despotism will, never in this Western World erect their Standards of Blood.
                  Permit us, at the sametime that we condole with you for the loss of our very amiable Representative Mr Custis, to express our most ardent wishes that the late success of York may remove the obstinate infamation of our Enemy and dispell that fatal malignancy of passion which has hitherto blinded them; so that, the blessings of Peace being diffused through the Country, you may again return among us to the enjoyment of Domestic ease.  In behalf of our fellow Citizens & selves,
                  
                     Wm Ramsay
                     Wm Rumney
                     John Fitzgerald
                     Rd Hooe
                     
                  
               